Exhibit 10.5

EXECUTION COPY

 

 

 

FACILITY AGREEMENT

between

ACE LIMITED

and

LLOYDS TSB BANK PLC

Dated as of November 18, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND INTERPRETATION

  

1.01

  

Certain Defined Terms

     1   

1.02

  

Computation of Time Periods; Other Definitional Provisions

     8   

1.03

  

Accounting Terms and Determinations

     8   

1.04

  

Exchange Rates

     9   

ARTICLE II. AMOUNTS AND TERMS OF LETTERS OF CREDIT

  

2.01

  

Letters of Credit

     9   

2.02

  

Issuance and Extensions and Drawings of LOCs

     10   

2.03

  

Reimbursement Obligations

     11   

2.04

  

Termination or Reduction of the Commitment

     13   

2.05

  

Commitment Fee; Upfront Fee

     13   

2.06

  

Letter of Credit Commission; Issuing Fees

     13   

2.07

  

Increased Costs, Etc

     14   

2.08

  

Payments and Computations; Preservation of Rights; Settlement Conditional

     15   

2.09

  

Taxes

     16   

2.10

  

LOC Applications and Administration

     17   

2.11

  

Collateralization of LOCs

     18   

2.12

  

Bank Representation and Covenant

     19   

ARTICLE III. CONDITIONS

  

3.01

  

Conditions Precedent to Closing Date

     19   

3.02

  

Conditions Precedent to each Issuance, Extension or Increase of an LOC

     20   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

  

4.01

  

Existence, Etc

     21   

4.02

  

Authority and Authorization

     21   

4.03

  

Approvals

     22   

4.04

  

Enforceability

     22   

4.05

  

Admissibility in Evidence

     22   

4.06

  

Litigation

     22   

4.07

  

Financials

     22   

4.08

  

Accuracy of Information

     23   

4.09

  

Margin Stock

     23   

4.10

  

Compliance with Certain Acts

     23   



--------------------------------------------------------------------------------

4.11

  

Reimbursement Agreement Representations and Warranties

     23   

4.12

  

Governing Law and Enforcement

     23   

4.13

  

No Filing or Stamp Taxes

     23   

4.14

  

Liens

     23   

ARTICLE V. COVENANTS

  

5.01

  

Pari Passu Ranking

     24   

5.02

  

Use of LOCs

     24   

5.03

  

Proportionate Use of LOC Facilities

     24   

5.04

  

Maintenance, Arrangement and Application of Funds at Lloyd’s

     24   

5.05

  

Restrictions on Supported Members

     25   

5.06

  

Control of Supported Members

     25   

5.07

  

Syndicate Reporting

     25   

5.08

  

Other Covenants

     26   

5.09

  

“Know your customer” checks

     26   

5.10

  

Post-Closing Conditions

     26   

ARTICLE VI. EVENTS OF DEFAULT

  

6.01

  

Events of Default and their Effect

     27   

6.02

  

Collateralization upon Default

     29   

ARTICLE VII. MISCELLANEOUS

  

7.01

  

Amendments, Etc

     29   

7.02

  

Notices, Etc

     29   

7.03

  

No Waiver; Remedies

     29   

7.04

  

Costs and Expenses; Indemnification

     29   

7.05

  

Right of Set-off

     30   

7.06

  

Binding Effect

     31   

7.07

  

Sub-participation

     31   

7.08

  

Currency of Account and Payments

     31   

7.09

  

Economic and Monetary Union

     31   

7.10

  

Severability

     32   

7.11

  

Third Party Rights

     32   

7.12

  

Execution in Counterparts

     32   

7.13

  

No Liability of the Bank

     32   

7.14

  

Confidentiality

     33   



--------------------------------------------------------------------------------

7.15

  

Currency Indemnity

     33   

7.16

  

Jurisdiction, Etc

     34   

7.17

  

Governing Law

     34   

7.18

  

Certain Swiss Withholding Tax Matters

     34   

 

SCHEDULES AND EXHIBITS

Schedule I

  

Pricing Schedule

Schedule II        

  

Eligible Securities and Advance Rates

Exhibit A

  

Form of Deed of Subsidiary Guarantee

Exhibit B

  

Form of Comfort Letter



--------------------------------------------------------------------------------

FACILITY AGREEMENT

THIS FACILITY AGREEMENT (this “Agreement”) dated as of November 18, 2010 is
between ACE Limited (“ACE”) and Lloyds TSB Bank plc (the “Bank”).

ACE and the Bank have agreed to enter into this Agreement to provide for the
issuance of letters of credit by the Bank from time to time for the account of
ACE and its Wholly-owned Subsidiaries.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

1.01 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“ACE” – see the Preamble.

“Advance” means any reimbursement obligation with respect to an LOC.

“Advance Rate” means, with respect to any cash or Eligible Security, the
percentage set forth therefor under the heading “Advance Rate” on Schedule II.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the equity interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of equity interests, by contract or
otherwise.

“Agreement” – see the Preamble.

“Agreement Currency” – see Section 7.15.

“Applicable Rate” means, for any day, (a) with respect to Advances or other
obligations denominated in Euros, EURIBOR, and (b) with respect to Advances or
other obligations denominated in any other currency, LIBOR.

“Approved Credit Institution” means a credit institution within the meaning of
the First Council Directive on the co-ordination of laws, regulations and
administrative provisions relating to the taking up and pursuit of the business
of credit institutions (No. 77/780/EEC) that has been approved by the Council of
Lloyd’s for the purpose of providing guarantees and issuing or confirming
letters of credit comprised (or to be comprised) in a member’s Funds at Lloyd’s.



--------------------------------------------------------------------------------

“Availability Period” means the period from the Closing Date to the Availability
Termination Date.

“Availability Termination Date” means the earlier to occur of (a) December 31,
2014; and (b) the date on which the obligation of the Bank to issue LOCs
hereunder terminates pursuant to Section 2.04 or 6.01.

“Bank” – see the Preamble.

“Bankruptcy Code” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

“Business Day” means a day of the year on which (a) banks are not required or
authorized by law to close in New York, New York, London, England or Bermuda and
(b) if such day relates to any interest rate settings as to an obligation
denominated in a currency other than Dollars, any such day on which dealings in
deposits in the relevant currency are conducted by and between banks in the
applicable offshore interbank market for such currency.

“Closing Date” means the first date on which the conditions set forth in
Article III shall have been satisfied.

“Collateral” means all property and rights in which the Bank has been granted a
perfected, first-priority security interest pursuant to the Security Agreement.

“Collateral Documents” means the Security Agreement and each Control Agreement.

“Collateral Value” means, with respect to any cash or Eligible Security, the
amount thereof multiplied by the applicable Advance Rate.

“Commitment” means the commitment of the Bank to issue and maintain LOCs
hereunder in an aggregate amount not exceeding the Commitment Amount.

“Commitment Amount” means $75,000,000 as such amount may be changed from time to
time pursuant to this Agreement.

“Confidential Information” means information that ACE or any Affiliate thereof
furnishes to the Bank, but does not include any such information that is or
becomes generally available to the public other than as a result of a breach by
the Bank of its obligations hereunder or that is or becomes available to the
Bank from a source other than ACE or an Affiliate thereof that is not, to the
best of the Bank’s knowledge, acting in violation of a confidentiality agreement
with ACE or any Affiliate thereof.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Control Agreement” means a control agreement among ACE, the Bank and the
Custodian in form and substance reasonably acceptable to ACE and the Bank.

 

2



--------------------------------------------------------------------------------

“Credit Exposure” means at any time the sum at such time of (a) the aggregate
Stated Amount of all outstanding LOCs and (b) the aggregate Dollar Equivalent
amount of all outstanding Advances.

“Custodian” means State Street Bank and Trust Company or such other financial
institution as is designated by ACE and reasonably acceptable to the Bank for
the purpose of holding securities and/or cash pledged to the Bank pursuant to
the Collateral Documents; provided that if at any time the financial institution
that is the Custodian does not have (x) a long term local issuer credit rating
of at least A- by S&P or (y) a long term rating of at least A3 by Moody’s, then
(A) ACE will, within 60 days after written request by the Bank, designate a new
financial institution having such a rating as the Custodian and ensure that
the Collateral held with the existing financial institution is transferred to
accounts with the new financial institution and made subject to new Collateral
Documents, and (B) after the expiry of the 60 days, the existing financial
institution shall cease to be the Custodian and any cash or assets held with
that financial institution shall have a Collateral Value of zero.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means (a) with respect to any amount denominated in Dollars,
such amount, and (b) with respect to any amount denominated in any other
currency, the equivalent amount thereof in Dollars as determined by the Bank at
the relevant time on the basis of the Spot Rate for the purchase of Dollars with
such other currency.

“Eligible Security” means any security described on Schedule II under the
heading “Cash and Eligible Securities”.

“EURIBOR” means, in relation to any Advance or unpaid sum in Euro, (a) the rate
per annum determined by the Banking Federation of the European Union as the Euro
Interbank Offer Rate for overnight deposits, displayed on Telerate Page 3750 or
Telerate Page 3740 or Reuters Page LIBOR01 (as appropriate, provided that if the
agreed page is replaced or service ceases to be available, the Bank may specify
another page or service displaying the appropriate rate) at or about 11.00 a.m.
on the applicable Rate Fixing Day; or (b) if the rate cannot be determined under
clause (a) above, the rate determined by the Bank to be the rate at which it is
offering overnight deposits in Euro to prime banks in the European interbank
market at or about 11.00 a.m. on the Rate Fixing Day.

“Euro” means the lawful currency of various members of the European Union
introduced on January 1, 1999.

“Event of Default” – see Section 6.01.

“Existing FAL Facility Agreement” means the Letter of Credit Facility Agreement
originally dated 19 November 1999 among ACE, the Subsidiary Guarantors, various
financial institutions and Citigroup International plc, as Agent and Security
Trustee.

 

3



--------------------------------------------------------------------------------

“FAL Providers’ Agreement” means the FAL Providers’ Agreement dated the date
hereof among ACE, the Supported Members, the Bank and each other bank or other
Person that has issued or will issue a letter of credit to be included in the
Funds at Lloyd’s of any Member that is or is intended to be a Supported Member.

“Final Expiration Date” means the earliest to occur of (a) December 31, 2015;
(b) the first anniversary of the Availability Termination Date; and (c) the date
the Bank exercises its rights under clause (ii) or (iii) of the last paragraph
of Section 6.01.

“Financial Strength Rating” means the financial strength rating of a company
determined by the method used by S&P and Moody’s, as applicable.

“Funds at Lloyd’s” has the meaning attributed to such term Lloyd’s Membership
Byelaw (No. 5 of 2005).

“Guidelines” means, together, guideline S-02.123 in relation to interbank loans
of September 22, 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), guideline S-02.122.2 in relation to
deposits of April 1999 (Merkblatt “Kundenguthaben” vom April 1999) and the
circular letter No. 15 of February 7, 2007 (1-015-DVS-2007) in relation to bonds
and derivative financial instruments as subject matter of taxation of Swiss
federal income tax, Swiss withholding tax and Swiss stamp taxes, in each case as
issued, amended or substituted from time to time by the Swiss Federal Tax
Administration.

“Indemnified Party” – see Section 7.04(b).

“Lending Office” means the office of the Bank that is to make and receive
payments hereunder as specified by the Bank to ACE from time to time on at least
three Business Days prior written notice.

“LIBOR” means, in relation to any Advance or unpaid sum in any currency other
than Euro, (a) the rate per annum of the offered quotation for overnight
deposits in the currency of the relevant Advance or unpaid sum which appears on
Telerate Page 3750 or Telerate Page 3740 or Reuters Page LIBOR01 (as
appropriate, provided that if the agreed page is replaced or service ceases to
be available, the Bank may specify another page or service displaying the
appropriate rate) at or about 11.00 a.m. on the applicable Rate Fixing Day; or
(b) if the rate cannot be determined under clause (a) above, the rate determined
by the Bank to be the rate at which it is offering overnight deposits in the
required currency to prime banks in the London interbank market at or about
11.00 a.m. on the Rate Fixing Day.

 

4



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.

“Lloyd’s” means, as the context so requires, the Society incorporated by Lloyd’s
Act 1871 by the name of Lloyd’s and/or the Council of Lloyd’s established by
Lloyd’s Act 1982.

“Lloyd’s LOC” means an LOC that has been, or will be, included in the Funds at
Lloyd’s of a Member.

“Loan Documents” means this Agreement, the Subsidiary Guarantee, each LOC
Application, the Collateral Documents, the FAL Providers’ Agreement and each
other document designated in writing as a “Loan Document” by the Bank and ACE
from time to time.

“Loan Party” means each of ACE and each Subsidiary Guarantor.

“LOC” – see Section 2.01.

“LOC Application” means an application for a letter of credit substantially in
the form provided to ACE by the Bank prior to the Closing Date (or in such other
form as may be agreed between ACE and the Bank).

“LOC Disbursement” means a payment by the Bank under an LOC in response to a
drawing thereunder.

“LOC Facility” means this Agreement and each other credit facility available to
ACE or any of its Subsidiaries that is primarily dedicated to providing Funds at
Lloyds.

“LOC Related Documents” – see Section 2.03(b)(i).

“Managing Agent” means the managing agent of the Syndicate.

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or properties of ACE and its Subsidiaries, taken
as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition, operations or properties of ACE and its Subsidiaries, taken as a
whole, (b) the rights and remedies of the Bank under any Loan Document or
(c) the ability of the Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents.

“Material Subsidiary” means (i) any Subsidiary of ACE that has more than
$10,000,000 in assets or that had more than $10,000,000 of revenue during the
most recent period of four fiscal quarters for which financial statements are
available, and (ii) any Subsidiary that is the direct or indirect parent company
of any Subsidiary that qualified as a “Material Subsidiary” under clause (i)
above.

“Member” means a corporate member of Lloyd’s.

 

5



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof) or,
if Moody’s no longer publishes ratings, another ratings agency selected by ACE
and reasonably acceptable to the Bank.

“Non-Qualifying Bank” means a Person that is not a Qualifying Bank.

“Obligation Currency” – see Section 7.15.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Taxes” – see Section 2.09(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Primary FAL” means, in respect of a Supported Member, cash and assets that are
paid, transferred or provided by or for the benefit of that Supported Member to
Lloyd’s to be held as trustee as Funds at Lloyd’s of such Supported Member,
excluding any LOC and excluding any letter of credit issued under any other LOC
Facility.

“Primary FAL Requirement” means the minimum amount determined from time to time
in accordance with Section 5.04(b).

“Qualifying Bank” means a Person acting on its own account that exercises as its
main purpose a true banking activity, having bank personnel, premises,
communication devices of its own and authority of decision making, and that has
a banking license in full force and effect issued in accordance with the banking
laws of its jurisdiction of organization or, if acting through a branch, issued
in accordance with the banking laws in the jurisdiction of such branch.

“Rate Fixing Day” means any date on which the Applicable Rate is to be
determined.

“Reimbursement Agreement” means the Second Amended and Restated Reimbursement
Agreement dated as of November 8, 2007 among ACE, various subsidiaries thereof,
various financial institutions and Wells Fargo Bank, National Association
(successor to Wachovia Bank, National Association), as Administrative Agent, as
such Agreement is in effect on the date hereof, without giving effect to (a) any
amendment or other modification thereto or waiver thereunder unless the Bank has
agreed to such amendment, modification or waiver (in which case such amendment,
modification or waiver shall automatically become effective hereunder,
mutatis mutandis) or (b) any termination thereof.

“Reimbursement Due Date” means, with respect to any LOC Disbursement, the later
of (a) the date that is two Business Days after notice of the drawing giving
rise to such LOC

 

6



--------------------------------------------------------------------------------

Disbursement is given to ACE by the Bank and (b) the date that is five Business
Days after the date such LOC Disbursement is made by the Bank.

“Responsible Officer” means, with respect to a Loan Party, the Chief Executive
Officer, President, Chief Financial Officer, Chief Accounting Officer, or
General Counsel or Secretary of such Loan Party.

“Revaluation Date” means with respect to any LOC, Advance or other obligation
denominated in any currency other than Dollars, (a) the last Business Day of
each calendar quarter, (b) each date on which (i) an LOC is issued or drawn upon
or (ii) the Stated Amount of an LOC is increased and (c) any other date
specified by the Bank upon at least three Business Days’ notice to ACE.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. (or any successor thereof), or, if S&P no longer publishes
ratings, then another ratings agency selected by ACE and reasonably acceptable
to the Bank.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/, or as otherwise published by
OFAC from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published by OFAC from time to time, or (ii) (A) an agency of the government of
a Sanctioned Country, or (B) a Person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Secured LOC” means an LOC that is secured, pursuant to Section 2.11, by
Collateral with a Collateral Value equal to or greater than the Stated Amount of
such LOC.

“Security Agreement” means a pledge and security agreement between ACE and the
Bank in form and substance reasonably acceptable to ACE and the Bank.

“Spot Rate” for a currency means the rate that appears on the relevant screen
page published by Reuters (provided that if the agreed page is replaced or
service ceases to be available, the Bank may specify another page or service
displaying the appropriate rate) for cross currency rates with respect to such
currency two Business Days prior to the date on which the foreign exchange
computation is made; provided that if such page ceases to be available, such
other page for the purpose of displaying cross currency rates as the Bank may
determine, in its reasonable discretion.

“Stated Amount” means, with respect to any LOC, the maximum Dollar Equivalent
amount available to be drawn under such LOC under any circumstance, including
any amount that has been the subject of a drawing by the beneficiary but has not
yet been paid by the Bank.

“Sterling” means lawful currency of the United Kingdom.

 

7



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantee” means a guarantee substantially in the form of Exhibit A.

“Subsidiary Guarantor” – see Section 3.01(a)(vi).

“Supported Member” means a Member whose Funds at Lloyd’s include an LOC or would
include an LOC if the Bank issued an LOC in accordance with a pending LOC
Application.

“Syndicate” means Syndicate Number 2488 at Lloyd’s.

“Swiss Withholding Tax” means Swiss anticipatory tax (Verrechnungssteuer).

“Taxes” – see Section 2.09(a).

“United States” and “U.S.” mean the United States of America.

“Wholly-owned” when used in connection with any Subsidiary means a Subsidiary of
which all of the issued and outstanding shares of stock (except shares required
as directors’ and alternate directors’ qualifying shares) or other equity
interests, as the case may be, are owned by ACE and/or one or more of its
Wholly-owned Subsidiaries.

1.02 Computation of Time Periods; Other Definitional Provisions. In this
Agreement, in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”. Except as otherwise expressly
provided herein, any reference to (a) an agreement or contract means such
agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time; (b) a law means such law as amended,
supplemented or otherwise modified from time to time (including any successor
thereto) and all rules, regulations, guidelines and decisions interpreting or
implementing such law; (c) an Article, a Section, an Exhibit or a Schedule means
an Article or a Section hereof or an Exhibit or a Schedule hereto, and (d) a
time of day means such time in London, England. The term “including” means
“including without limitation” and derivatives of such term have a corresponding
meaning. Headings of Articles, Sections and clauses herein are for ease of
reference only.

1.03 Accounting Terms and Determinations. For purposes of interpreting any
provision of the Reimbursement Agreement incorporated herein by reference and
for dealing with any change in GAAP (as defined in the Reimbursement Agreement),
the provisions of

 

8



--------------------------------------------------------------------------------

Section 1.03 of the Reimbursement Agreement are incorporated herein by
reference, mutatis mutandis.

1.04 Exchange Rates. The Bank shall determine the Stated Amount of each LOC and
the Dollar Equivalent of each Advance and any other obligation hereunder
denominated in a currency other than Dollars on each Revaluation Date. For
purposes of calculating the commitment fee and the letter of credit commission
pursuant to Section 2.05 and 2.06(a), the amounts so determined on any
Revaluation Date shall remain in effect until the next Revaluation Date.

ARTICLE II.

AMOUNTS AND TERMS OF

LETTERS OF CREDIT

2.01 Letters of Credit. The Bank agrees to (x) issue standby letters of credit
(each an “LOC” and collectively the “LOCs”) for the account of ACE or for the
account of any Wholly-owned Subsidiary of ACE, provided that ACE shall be a
joint applicant and account party with respect to any such LOC, and (y) subject
to Section 2.02(c), extend the expiration date for or increase the amount of
LOCs, in each case from time to time on any Business Day during the Availability
Period; provided that (a) the Bank shall not have any obligation to issue,
extend or increase the amount of any LOC if (i) the aggregate Credit Exposure
(after giving effect to such issuance, extension or increase) would exceed the
Commitment Amount; or (ii) such issuance, extension or increase would conflict
with or cause the Bank to exceed any limit imposed by applicable law or any
applicable requirement thereof; (b) each LOC shall be denominated in Dollars,
Sterling, Euro or another currency requested by ACE and acceptable to the Bank
in its sole discretion; (c) each LOC shall be payable only against sight drafts
(and not time drafts); (d) no LOC shall have a scheduled expiration date
(including all rights of ACE or the beneficiary to require extension thereof)
later than the scheduled Final Expiration Date; (e) each Lloyd’s LOC shall be
issued for the benefit of Lloyd’s in the form at the time of issue required by
Lloyd’s for the purposes of being eligible to be included in the Funds at
Lloyd’s of a Member; (f) each Lloyd’s LOC shall be issued for the purposes of
being included in the Funds at Lloyd’s of a Member that is a Wholly-owned
Subsidiary of ACE and is not a member of any syndicate at Lloyd’s other than the
Syndicate; (g) the Bank shall not have any obligation to issue any LOC (other
than a Lloyd’s LOC) that the Bank determines, in the exercise of its reasonable
judgment consistent with its customary practice, is unsatisfactory in form or
substance; and (h) the Bank shall not have any obligation to issue or extend an
LOC that is or is to be issued in favor of a beneficiary that is or becomes a
Sanctioned Person or is or becomes organized under the laws of a Sanctioned
Country. An LOC may by its terms be automatically extendible annually; provided
that the Bank shall not be required to permit any such automatic extension if
the Bank has determined that it would have no obligation at such time to issue
such LOC as extended under the terms hereof, in which case the Bank shall notify
the beneficiary thereof of its election not to extend such LOC (which the Bank
agrees to do on and subject to the terms of Section 2.02(c)).

 

9



--------------------------------------------------------------------------------

2.02 Issuance and Extensions and Drawings of LOCs.

(a) Request for Issuance. ACE may from time to time during the Availability
Period request, upon at least three Business Days’ notice (given not later than
11:00 A.M.), that the Bank issue an LOC by delivering to the Bank (i) an LOC
Application specifying the date on which such LOC is to be issued (which shall
be a Business Day), the expiration date thereof, the Stated Amount thereof and
the name and address of the beneficiary thereof; and (ii) such other information
and documents as the Bank reasonably requires in accordance with its customary
practices for the issuance of letters of credit. If the requirements set forth
in the proviso to the first sentence of Section 2.01 and in Article III are
satisfied, the Bank shall issue the requested LOC on the date specified in such
LOC Application. Upon the issuance of an LOC, the Bank shall (A) deliver the
original of such LOC to the beneficiary thereof or as ACE shall otherwise direct
and (B) furnish a copy thereof to ACE. The Bank may issue LOCs through any
branch or Affiliate thereof that (x) customarily issues letters of credit and
(y) is an Approved Credit Institution and a Qualifying Bank or is otherwise
approved in writing by ACE.

(b) Request for Extension or Increase or Decrease. ACE may from time to time
during the Availability Period request, upon at least three Business Days’
notice (given not later than 11:00 A.M.), that the Bank extend the expiration
date of an outstanding LOC or increase (or, with the consent of the beneficiary,
decrease) the Stated Amount of an outstanding LOC by delivering to the Bank a
written request therefor. Any request for an extension or increase or decrease
shall for all purposes hereof (including for purposes of Section 2.02(a)) be
treated as though ACE had requested the issuance of a replacement LOC (except
that the Bank may, if it elects, issue a notice of extension or increase or
decrease in lieu of issuing a new LOC in substitution for an outstanding LOC).

(c) Automatic Extensions. If any LOC provides for the automatic extension of the
expiry date thereof unless the Bank gives notice that such expiry date shall not
be extended, then the Bank shall allow such LOC to be extended; provided that
(i) the Bank may give a notice of non-extension with respect to such an LOC if,
at the time of the giving of such notice, (x) the conditions precedent to the
issuance of a replacement for such LOC are not satisfied; or (y) the LOC would
otherwise be automatically extended beyond the Final Expiration Date (and, if
the Bank gives such a notice, the Bank will concurrently provide a copy thereof
to ACE); and (ii) the Bank shall give a notice of non-extension with respect to
such an LOC if the Bank receives, at least 10 Business Days prior to the date on
which such notice of non-extension must be delivered under such LOC (or such
shorter period as may acceptable to the Bank), notice from ACE directing the
Bank not to permit the extension of such LOC.

(d) Illegality. If (i) the introduction of or any change in or in the
interpretation of any law or regulation, in each case after the date hereof, or
(ii) compliance with any guideline or request issued after the date hereof from
any central bank or other governmental authority (whether or not having the
force of law) shall, in either case, make it unlawful for the Bank to issue or
maintain letters of credit, then (A) the Bank shall promptly notify ACE of the
foregoing; (B) so long as it is unlawful for the Bank to issue letters of
credit, the Bank shall not have any obligation to issue any LOC (and ACE shall
have no obligation to pay any commitment fee pursuant to Section 2.05 with
respect to the period of such unlawfulness); and (C) if it is unlawful for the
Bank to maintain any outstanding LOC, ACE shall use reasonable commercial

 

10



--------------------------------------------------------------------------------

efforts to procure the return of such LOC from the beneficiary thereof (whether
by obtaining a replacement letter of credit from another issuing bank or
otherwise).

(e) Breach of Lloyd’s Rules. If the Managing Agent, the Syndicate or any
Supported Member is in breach of any rule, regulation, requirement or guideline
imposed upon it by Lloyd’s, and such breach shall remain unremedied for 30 days
after the earlier of the date on which (A) a Responsible Officer of ACE becomes
aware of such failure or (B) written notice thereof shall have been given to ACE
by the Bank, then ACE will, upon written request of the Bank, use commercially
reasonable efforts to procure the return of each Lloyd’s LOC from the
beneficiary thereof (whether by obtaining a replacement letter of credit from
another issuing bank or otherwise).

2.03 Reimbursement Obligations.

(a) Reimbursement. ACE agrees to reimburse the Bank in the amount of each LOC
Disbursement made by the Bank in the currency in which such disbursement was
made no later than the Reimbursement Due Date for such LOC Disbursement. Such
reimbursement obligation shall be payable without further notice, protest or
demand, all of which are hereby waived, and an action therefor shall immediately
accrue. To the extent such payment is not made by ACE on the date of the
applicable LOC Disbursement, the Bank shall be deemed to have made an Advance to
ACE, which shall be payable on the Reimbursement Due Date therefor and shall
bear interest at a rate per annum equal to the Applicable Rate for each day from
the date on which such LOC Disbursement was made to the date such Advance is
paid in full; provided that interest on such Advance shall accrue at a rate per
annum equal to the Applicable Rate plus 2.0% for each day on and after the
Reimbursement Due Date such Advance is not paid in full.

(b) Obligation Unconditional. Except as provided in the proviso to the second
sentence of Section 7.13, the obligation of ACE to reimburse the Bank for each
LOC Disbursement shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, the applicable LOC
Application and any other applicable agreement or instrument under all
circumstances, including the following:

(i) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating to any LOC (all of the foregoing, collectively,
the “LOC Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, any obligation of ACE or any other Person in respect of any LOC Related
Document or any other amendment or waiver of or any consent to departure from
any LOC Related Document;

(iii) the existence of any claim, set-off, defense or other right that ACE or
any other Person may have at any time against any beneficiary or any transferee
of an LOC (or any Person for which any such beneficiary or any such transferee
may be acting), the Bank or any other Person, whether in connection with the
transactions contemplated by the LOC Related Documents or any unrelated
transaction;

 

11



--------------------------------------------------------------------------------

(iv) any statement or any other document presented under an LOC proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Bank under an LOC against presentation of a draft or
certificate that does not strictly comply with the terms of such LOC;

(vi) any exchange, release or non-perfection of any collateral granted to secure
any obligation of ACE or any other Person in connection with any Loan Document;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, ACE.

(c) Right to make Payments under LOCs. ACE acknowledges that the Bank shall be
entitled to make any payment in accordance with the terms of an LOC without any
reference to or further authority from ACE or any other investigation or
enquiry. ACE irrevocably authorizes the Bank to comply with any demand under an
LOC which is valid on its face.

(d) Minimum Interest Rates.

(i) The rate of interest provided for in Section 2.03(a) of this Agreement is
the minimum interest rate.

(ii) When entering into this Agreement, the parties hereto have assumed that the
interest payable at the rates set out in Section 2.03(a) is not and will not
become subject to Swiss Withholding Tax. Notwithstanding that the parties hereto
do not anticipate that any payment of interest will be subject to Swiss
Withholding Tax, they agree that, in the event that Swiss Withholding Tax should
be imposed on interest payments by ACE, the payment of interest due by ACE shall
be increased to an amount that (after making any deduction of the Non-refundable
Portion of Swiss Withholding Tax as defined below) results in a payment to the
Bank entitled to such payment of an amount equal to the payment which would have
been due had no deduction of Swiss Withholding Tax been required. For this
purpose, the Swiss Withholding Tax shall be calculated on the full grossed-up
interest amount.

(iii) For the purposes of the foregoing, “Non-refundable Portion of Swiss
Withholding Tax” means Swiss Withholding Tax at the standard rate (which, as of
the date hereof, is 35%) unless according to an applicable double tax treaty,
the Non-refundable Portion of Swiss Withholding Tax for the Bank is a specified
lower rate, in which case such lower rate shall be applied in relation to the
Bank. No payment pursuant to this clause (iii) shall be in duplication of any
payment pursuant to Section 2.09.

(e) Refunds of Increased Interest. If the Bank becomes aware that it is entitled
to claim a refund from a governmental authority in respect of increased interest
paid pursuant to clause (d) above, the Bank shall promptly notify ACE of the
availability of such refund claim and shall, within 30 days after receipt of a
request by ACE, make a claim to such governmental authority for such refund at
ACE’s expense, if obtaining such refund would not, in the good faith

 

12



--------------------------------------------------------------------------------

judgment of the Bank, be materially disadvantageous to the Bank; provided that
nothing in this clause (e) shall be construed to require the Bank to institute
any administrative proceeding (other than the filing of a claim for any such
refund) or judicial proceeding to obtain any such refund. If the Bank
determines, in its sole discretion, that it has received a refund in respect of
any increased interest paid pursuant to clause (d) above, the Bank shall, within
60 days from the date of such receipt, pay over such refund to ACE (but only to
the extent of the increased interest paid by ACE under clause (d) above giving
rise to such refund), net of all out-of-pocket expenses of the Bank in obtaining
such refund and without interest (other than interest paid by the relevant
governmental authority with respect to the relevant portion of such refund);
provided that ACE, upon request of the Bank, agrees to repay the amount paid
over to ACE (plus penalties, interest or other charges) to the Bank in the event
the Bank is required to repay such refund to such governmental authority.
Nothing in this clause (e) shall be construed to require the Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to ACE or any other Person.

2.04 Termination or Reduction of the Commitment. ACE may at any time, upon at
least three Business Days’ notice to the Bank, terminate the Commitment in whole
or reduce in part the unused portion of the Commitment Amount; provided that
each partial reduction (i) shall be in an aggregate amount of $5,000,000 or a
higher integral multiple of $1,000,000. Concurrently with any termination of the
Commitment in whole pursuant to this Section 2.04, ACE shall (a) provide and
thereafter maintain Collateral or backup letters of credit (pursuant to
documentation satisfactory to the Bank and, in the case of backup letters of
credit, from a financial institution acceptable to the Bank) with a Collateral
Value equal to 101% of the Stated Amount of all LOCs that are outstanding from
time to time and (b) pay to the Bank the principal amount of all outstanding
Advances, all accrued and unpaid interest thereon, all accrued and unpaid fees
payable pursuant to Section 2.05 and all other obligations then payable
hereunder and under the other Loan Documents. The Commitment shall expire on the
Final Expiration Date. For the avoidance of doubt, although the Commitment shall
remain in effect after the Availability Termination Date, the Bank shall have no
obligation to issue, extend the term of or increase the amount of any LOC after
such date.

2.05 Commitment Fee; Upfront Fee. (a) ACE agrees to pay the Bank a commitment
fee in Dollars, for the period from the Closing Date to the Availability
Termination Date, at a rate per annum equal to the Commitment Fee Rate
(determined in accordance with Schedule I) as in effect from time to time on the
daily average of the unused portion of the Commitment Amount. The commitment fee
shall be payable in arrears on the last Business Day of each calendar quarter
and on the Availability Termination Date, in each case for the period then
ending for which the commitment fee has not previously been paid.

(b) Any change in the Commitment Fee Rate shall take effect on the day on which
the event giving rise to such change occurs.

(c) ACE agrees to pay the Bank in cleared funds an upfront fee in the amount and
at the time separately agreed in writing between ACE and the Bank.

2.06 Letter of Credit Commission; Issuing Fees. (a) ACE agrees to pay to the
Bank with respect to each LOC, for the period from the date of the issuance of
such LOC to the date

 

13



--------------------------------------------------------------------------------

on which such LOC expires, is fully drawn or is otherwise terminated, a letter
of credit commission in Dollars at a rate per annum equal to the LOC Commission
Rate (determined from time to time in accordance with Schedule I) as in effect
from time to time on the Stated Amount of such LOC. The letter of credit
commission shall be payable in arrears on the last Business Day of each calendar
quarter and on the Final Expiration Date (and, if applicable, thereafter on
demand), in each case for the period then ending for which the letter of credit
commission has not previously been paid.

(a) Any change in the LOC Commission Rate shall take effect on the day on which
the event giving rise to such change occurs.

(b) ACE also agrees to pay the Bank such fees and charges with respect to each
LOC as the Bank customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations.

2.07 Increased Costs, Etc.

(a) If, due to (i) the introduction of or any change in or in the interpretation
of, in each case after the date hereof, any law or regulation, (ii) compliance
with any guideline or request issued after the date hereof by any central bank
or other governmental authority (whether or not having the force of law) or
(iii) the introduction of or changeover to the Euro in any participating member
state occurring after the date hereof, there shall be any increase in the cost
to the Bank of agreeing to issue or of issuing or maintaining LOCs or the making
of Advances (excluding, for purposes of this Section 2.07, any such increased
costs resulting from (x) Taxes or Other Taxes (as to which Section 2.09 shall
govern) and (y) changes in the basis of taxation of overall net income or
overall gross income (or franchise taxes in lieu thereof) by the United States
or by the foreign jurisdiction or state under the laws of which the Bank is
organized or has its Lending Office or any political subdivision thereof), then
ACE agrees to pay to the Bank, from time to time within five Business Days after
demand by the Bank, which demand shall include a statement of the basis for such
demand and a calculation in reasonable detail of the amount demanded, additional
amounts sufficient to compensate the Bank for such increased cost. A certificate
as to the amount of such increased cost, submitted to ACE by the Bank, shall be
conclusive and binding for all purposes, absent demonstrable error.

(b) If, due to (i) the introduction of or any change in or in the interpretation
of any law or regulation, in each case after the date hereof, (ii) compliance
with any guideline or request issued after the date hereof from any central bank
or other governmental authority (whether or not having the force of law) or
(iii) the introduction of or changeover to the Euro in any participating member
state occurring after the date hereof, there shall be any increase in the amount
of capital required or expected to be maintained by the Bank or any corporation
controlling the Bank as a result of or based upon the existence of the
Commitment and other commitments of such type, then ACE agrees to pay to the
Bank or such corporation, from time to time within five Business Days after
demand by the Bank or such corporation, which demand shall include a statement
of the basis for such demand and a calculation in reasonable detail of the
amount demanded, additional amounts sufficient to compensate the Bank or such
corporation in the light of such circumstances, to the extent that the Bank or
such corporation reasonably determines such increase in capital to be allocable
to the existence of the Commitment. A

 

14



--------------------------------------------------------------------------------

certificate as to such amounts submitted to ACE by the Bank or such corporation
shall be conclusive and binding for all purposes, absent demonstrable error.

(c) The Bank shall promptly notify ACE of any event of which it has actual
knowledge that will result in, and will use reasonable commercial efforts
available to it (and not, in the Bank’s good faith judgment, otherwise
disadvantageous to the Bank) to mitigate or avoid, any obligation of ACE to pay
any amount pursuant to Section 2.07(a), 2.07(b) or 2.09 (and, if the Bank has
given notice of any such event and thereafter such event ceases to exist, the
Bank shall promptly so notify ACE). Without limiting the foregoing, the Bank
will designate a different Lending Office if such designation will avoid (or
reduce the cost to ACE of) any event described in the preceding sentence and
such designation will not, in the Bank’s good faith judgment, be otherwise
disadvantageous to the Bank.

(d) Notwithstanding the provisions of Section 2.07(a), 2.07(b) or 2.09 (and
without limiting Section 2.07(c) above), if the Bank fails to notify ACE of any
event or circumstance that will entitle the Bank to compensation pursuant to
Section 2.07(a), 2.07(b) or 2.09 within 120 days after the Bank obtains actual
knowledge of such event or circumstance, then the Bank shall not be entitled to
compensation from ACE for any amount arising prior to the date that is 120 days
before the date on which the Bank notifies ACE of such event or circumstance.

2.08 Payments and Computations; Preservation of Rights; Settlement Conditional.

(a) Payments. ACE shall make each payment hereunder irrespective of any right of
counterclaim or set-off not later than 1:00 P.M. on the day when due, in
Dollars, to the Bank at such account as the Bank shall reasonably direct in
immediately available funds, with payments being received by the Bank after such
time being deemed to have been received on the next succeeding Business Day.

(b) Computations. All computations of interest on amounts denominated in
Sterling shall be made by the Bank on the basis of a year of 365 or, if
applicable, 366 days. All other computations of interest, and all computations
of commitment fees and letter of credit commissions, shall be made by the Bank
on the basis of a year of 360 days. All such computations shall be made for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such computation is made.

(c) Business Days. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
any payment of default interest or fees.

(d) Preservation of Rights. Neither the obligations of ACE set out in this
Section 2.08 nor the rights, powers and remedies conferred on the Bank by this
Agreement or by law shall be discharged, impaired or otherwise affected by:

(i) the winding-up, dissolution, administration or reorganization of the Bank or
any other Person or any change in its status, function, control or ownership;

 

15



--------------------------------------------------------------------------------

(ii) any obligation of the Bank or any other Person hereunder or under any LOC
or under any other security taken in respect of ACE’s obligations hereunder or
otherwise in connection with any LOC being or becoming illegal, invalid,
unenforceable or ineffective in any respect;

(iii) time or other indulgence being granted or agreed to be granted to the Bank
or any other Person in respect of its obligations hereunder or under or in
connection with any LOC or under any such other security;

(iv) any amendment to, or any variation, waiver or release of, any obligation of
the Bank or any other Person under any LOC or this Agreement (unless agreed to
by the Bank); or

(v) any other act, event or omission that, but for this Clause 2.08(d), might
operate to discharge, impair or otherwise affect any of the obligations of ACE
set out in this Section 2.08 or any of the rights, powers or remedies conferred
upon the Bank by this Agreement or by law.

The obligations of ACE and the rights of the Bank in this Section 2.08 shall be
in addition to and not in limitation of any other obligation of ACE or right of
the Bank hereunder, under any other Loan Document or under applicable law.

(e) Settlement Conditional. Any settlement or discharge between ACE and the Bank
shall be conditional upon no security or payment to the Bank by or on behalf of
ACE being avoided or reduced by virtue of any law relating to bankruptcy,
insolvency, liquidation or any similar law of general application, and if any
such security or payment is so avoided or reduced, the Bank shall be entitled to
recover the value or amount of such security or payment from ACE subsequently as
if such settlement or discharge had not occurred.

2.09 Taxes.

(a) All payments by ACE hereunder shall be made, in accordance with
Section 2.08, free and clear of and without deduction for, any present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding taxes that are imposed on the Bank’s overall net
income or overall gross income (or franchise taxes in lieu thereof) by the
United States or by the foreign jurisdiction or state under the laws of which
the Bank is organized or has its Lending Office or any political subdivision of
any of the foregoing (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder,
“Taxes”). If ACE shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder to the Bank, (i) the sum payable by ACE shall be
increased as may be necessary so that after ACE has made all required deductions
(including deductions applicable to additional sums payable under this
Section 2.09), the Bank receives an amount equal to the sum it would have
received had no such deductions been made, (ii) ACE shall make all such
deductions and (iii) ACE shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 

16



--------------------------------------------------------------------------------

(b) In addition, ACE shall pay any present or future stamp, documentary, excise,
property or similar taxes, charges or levies that arise from any payment made
hereunder or from the execution, delivery or registration of, performance under,
or otherwise with respect to, this Agreement or any other Loan Document (any of
the foregoing, “Other Taxes”).

(c) ACE shall indemnify the Bank for and hold the Bank harmless against the full
amount of Taxes and Other Taxes, and for the full amount of taxes of any kind
imposed by any jurisdiction on amounts payable under this Section 2.09, imposed
on or paid by the Bank and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. Any such
indemnification payment shall be made within 30 days from the date the Bank
makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, ACE shall furnish to
the Bank the original or a certified copy of a receipt evidencing such payment
(or, if such a receipt is not available, other evidence of such payment
reasonably satisfactory to the Bank).

(e) The Bank shall, on or prior to the date of its execution and delivery of
this Agreement, and from time to time thereafter as requested in writing by ACE
(but only so long as the Bank remains lawfully able to do so), provide ACE with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that the Bank is exempt from or entitled to a reduced rate of United
States withholding tax on payments pursuant to this Agreement.

(f) If, for any period with respect to which the Bank may lawfully do so, the
Bank fails to provide ACE with the appropriate form described in Section 2.09(e)
above (other than if such failure is due solely to a change in law occurring
after the date hereof), the Bank shall not be entitled to indemnification under
Sections 2.09(a) or 2.09(c) with respect to Taxes imposed by the United States
by reason of such failure; provided that should the Bank become subject to Taxes
because of its failure to deliver a form required hereunder, ACE shall take such
steps as the Bank shall reasonably request to assist the Bank to recover such
Taxes.

(g) The Bank represents and warrants to ACE that, as of the date of this
Agreement, the Bank is entitled to receive payments hereunder from ACE without
deduction or withholding for or on account of any Taxes.

(h) Nothing in this Agreement shall (i) interfere with the right of the Bank to
arrange its affairs (tax or otherwise) in whatever manner it thinks fit;
(ii) oblige the Bank to investigate or claim any credit, relief, remission or
repayment available to it to the extent, order and manner of any claim; or
(iii) oblige the Bank to disclose any information relating to its affairs (tax
or otherwise) or any computations in respect of tax.

2.10 LOC Applications and Administration.

(a) LOC Applications. The representations, warranties and covenants by ACE
under, and the rights and remedies of the Bank under, the LOC Application
relating to any LOC are in addition to, and not in limitation or derogation of,
representations, warranties and covenants by ACE under, and rights and remedies
of the Bank under, this Agreement and applicable law. In

 

17



--------------------------------------------------------------------------------

the event of any inconsistency between the terms of this Agreement and any LOC
Application, this Agreement shall prevail.

(b) Administration. The Bank may rely upon any notice or other communication of
any nature (written, electronic or oral, including telephone conversations and
transmissions through the Bank’s remote access system, whether or not such
notice or other communication is made in a manner permitted or required by this
Agreement) purportedly made by or on behalf of the proper party or parties, and
the Bank shall not have any duty to verify the identity or authority of any
Person giving such notice or other communication.

2.11 Collateralization of LOCs.

(a) Voluntary Collateralization. ACE may at any time provide Collateral to
secure any LOC (in which case the pricing applicable to such LOC shall be
adjusted as set forth on Schedule I). If at any time the Collateral Value of all
Collateral so provided is less than the aggregate Stated Amount of all Secured
LOCs, then ACE shall designate from time to time the LOCs that are deemed to be
Secured LOCs or provide additional Collateral in an amount sufficient to cause
the Collateral Value to equal or exceed such aggregate Stated Amount.

(b) Collateralization upon Downgrade. If at any time the Financial Strength
Rating of both Subsidiary Guarantors falls below A- by S&P and below A3 by
Moody’s, then ACE shall promptly, and in any event within five Business Days,
provide and so long as such circumstance continues shall maintain Collateral
with an aggregate Collateral Value not less than the Stated Amount of all
outstanding LOCs (and all LOCs shall be deemed to be Secured LOCs).

(c) Collateralization due to Currency Fluctuations. If as of any Revaluation
Date the Stated Amount of all LOCs exceeds the Commitment Amount, then ACE shall
promptly, and in any event within five Business Days, provide and so long as
such circumstance continues shall maintain Collateral with a Collateral Value
equal to or greater than such excess.

(d) Releases of Collateral. If ACE has provided (or caused a Subsidiary
Guarantor to provide) Collateral pursuant to the foregoing provisions of this
Section 2.11 and no Default exists, then the Bank shall, promptly upon request
by ACE, (i) release any Collateral granted pursuant to clause (a), (ii) release
any Collateral granted pursuant to clause (b) so long as such request is
accompanied by evidence, reasonably satisfactory to the Bank, that one of the
Subsidiary Guarantors has a rating of A- or better from S&P or A3 or better from
Moody’s and (iii) release any Collateral granted pursuant to clause (c) so long
as such request is accompanied by evidence, reasonably satisfactory to the Bank,
that after giving effect to such release, the Stated Amount of all LOCs will not
exceed the Commitment Amount. In each of the foregoing cases, the Bank agrees to
promptly deliver instructions and/or entitlement orders to the Custodian under
the Control Agreement directing the Custodian to release such Collateral.

(e) Release of Security Interest. If the Commitment has terminated, no LOCs are
outstanding and all liabilities owing to the Bank (other than contingent
indemnity liabilities hereunder) have been paid or discharged in full, then the
Bank shall, promptly upon request by (and at the expense of) ACE, take all
actions reasonably requested by ACE to terminate the

 

18



--------------------------------------------------------------------------------

Security Agreement and the Control Agreement, any security interest arising
thereunder and any Uniform Commercial Code filings made in connection therewith.

(f) Collateralization on Final Expiration Date. If any LOC remains outstanding
after the Final Expiration Date, ACE shall promptly, and in any event within
five Business Days, provide and so long as such circumstance continues shall
maintain Collateral with a Collateral Value equal to Stated Amount of such LOC.

2.12 Bank Representation and Covenant. The Bank (a) represents that, as of the
date of this Agreement, the Bank is an Approved Credit Institution and a
Qualifying Bank; and (b) agrees that, if at any time it ceases to be an Approved
Credit Institution, it will (i) promptly notify ACE and (ii) to the extent
practicable, cause an Affiliate thereof that is an Approved Credit Institution
and a Qualifying Bank to replace the Bank as the issuer of each LOC that has
been issued for Funds at Lloyds.

ARTICLE III.

CONDITIONS

3.01 Conditions Precedent to Closing Date. The occurrence of the Closing Date,
and the obligation of the Bank to issue any LOC, is subject to the satisfaction
of the following conditions precedent:

(a) The Bank shall have received the following, each dated the Closing Date
(unless otherwise specified), in form and substance reasonably satisfactory to
the Bank:

(i) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the transactions contemplated by the Loan Documents to which it
is or is to be a party.

(ii) A certificate, signed by a Responsible Officer of ACE (the statements made
in which certificate shall be true on and as of the Closing Date), certifying as
to (1) the truth of the representations and warranties contained in this
Agreement as of the Closing Date and (2) the absence of any event occurring and
continuing, or resulting from the Closing Date, that constitutes a Default.

(iii) Evidence satisfactory to the Bank that the Financial Strength Rating of
each Subsidiary Guarantor is at least A+ by S&P and A1 by Moody’s.

(iv) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party that
are authorized to sign the Loan Documents to which it is a party and the other
documents to be delivered hereunder.

(v) Copies of the articles or certificate of formation (or similar charter
document) and the bylaws (or similar governing documents), if any, of each Loan
Party as in effect on the Closing Date, certified by a duly authorized
representative of such Loan Party as of the Closing Date.

 

19



--------------------------------------------------------------------------------

(vi) The Subsidiary Guarantee signed by each of ACE Bermuda Insurance Ltd. and
ACE Tempest Reinsurance Ltd. (the “Subsidiary Guarantors”).

(vii) The FAL Providers’ Agreement duly executed on behalf by each bank or other
Person which it is proposed will issue a letter of credit to be included in the
Funds at Lloyd’s of any Member that is or is intended to be a Supported Member.

(viii) Favorable opinions of (1) Niederer Kraft & Frey AG, Swiss counsel for
ACE, in substantially the form agreed to by the Bank; (2) Hogan Lovells
International LLP, English counsel for the Bank, in substantially the form
agreed to by the Bank; and (3) Conyers Dill & Pearman, Bermuda counsel for the
Subsidiary Guarantors, in substantially the form agreed to by the Bank.

(b) No action, suit, investigation, litigation or proceeding affecting ACE or
any of its Subsidiaries shall be pending or, to the knowledge of ACE, threatened
before any court, governmental agency or arbitrator that (x) would be reasonably
expected to have a Material Adverse Effect or (y) would reasonably be expected
to materially adversely affect the legality, validity or enforceability of any
Loan Document or the transactions contemplated thereby.

(c) ACE shall have paid all fees and expenses payable to the Bank, in each case
to the extent then due and payable.

(d) No development or change shall have occurred after December 31, 2009, and no
information shall have become known after such date, that has had or would
reasonably be expected to have a Material Adverse Effect.

(e) Evidence satisfactory to the Bank that all letters of credit under the
Existing FAL Facility Agreement will be released by Lloyd’s for cancellation
substantially concurrently with the issue of the Lloyd’s LOCs to be issued
hereunder on and after the Closing Date.

3.02 Conditions Precedent to each Issuance, Extension or Increase of an LOC. In
addition to the conditions to issuance, extension or increase set forth in
Section 2.01, the obligation of the Bank to issue, or extend the expiration date
or increase the amount of, an LOC (including any issuance on the Closing Date)
shall be subject to the further conditions precedent that on the date of such
issuance, extension or increase:

(a) the following statements shall be true (and each request for issuance,
extension or increase of an LOC and each automatic extension of an LOC shall
constitute a representation and warranty by ACE that both on the date of such
notice and on the date of such issuance, extension or increase such statements
are true):

(i) the representations and warranties set forth herein are correct in all
material respects on and as of such date, before and after giving effect to such
issuance, extension or increase, as though made on and as of such date, other
than any such representation or warranty that, by its terms, refers to a
specific date other than the date of such issuance, extension or increase, in
which case as of such specific date (provided that the representation and
warranty contained in the last sentence of Section 4.07 shall be

 

20



--------------------------------------------------------------------------------

excluded from this clause (i) at all times after (but shall be included on and
as of) the Closing Date); and

(ii) no Default has occurred and is continuing or would result from such
issuance, extension or increase; and

(b) the Bank shall have received such other approvals, opinions or documents as
the Bank shall have reasonably requested.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

ACE represents and warrants as follows:

4.01 Existence, Etc. (a) ACE and each of its Material Subsidiaries (i) is duly
organized or formed, validly existing and, to the extent such concept applies,
in good standing under the laws of the jurisdiction of its incorporation or
formation, except, in the case of any Material Subsidiary, where the failure to
do so would not reasonably be expected to have a Material Adverse Effect,
(ii) is duly qualified and in good standing as a foreign corporation or other
entity in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not reasonably be
expected to have a Material Adverse Effect and (iii) has all requisite power and
authority (including all governmental licenses, permits and other approvals) to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, except where the failure to have any
license, permit or other approval would not reasonably be expected to have a
Material Adverse Effect.

(b) On the Closing Date, ACE is a company incorporated in Switzerland with its
registered office at Bärengasse 32, CH-8001 Zurich, Switzerland.

4.02 Authority and Authorization. The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party, and the
consummation of the transactions contemplated thereby, are within the
organizational powers of such Loan Party, have been duly authorized by all
necessary organizational action on the part of such Loan Party, and do not
(i) contravene the constitutional documents of such Loan Party, (ii) violate any
law, rule, regulation (including Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting ACE or any of
its Subsidiaries or any of their respective properties or (iv) result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of ACE or any of its Subsidiaries. Neither ACE nor any of its
Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which would reasonably be expected to
have a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

4.03 Approvals. No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or any other
third party is required (i) for the due execution, delivery or performance by
any Loan Party of any Loan Document to which it is a party or the consummation
of the transactions contemplated thereby, (ii) for the exercise by the Bank of
its rights under the Loan Documents or (iii) to permit the Loan Documents to be
admissible into evidence in the jurisdictions of incorporation of each of ACE
and the Subsidiary Guarantors, except for the authorizations, approvals,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect, subject to bankruptcy, insolvency and similar
laws of general application relating to creditors’ rights and to general
principles of equity.

4.04 Enforceability. This Agreement has been, and each other LOC Application has
been or when delivered hereunder will have been, duly executed and delivered by
ACE; the Subsidiary Guarantee has been duly executed and delivered by each
Subsidiary Guarantor; this Agreement is, and each Collateral Agreement and each
LOC Application is or when delivered hereunder will be, the legal, valid and
binding obligation of ACE, enforceable against ACE in accordance with its terms;
and the Subsidiary Guarantee is the legal, valid and binding obligation of each
Subsidiary Guarantor, enforceable against such Subsidiary Guarantor in
accordance with its terms.

4.05 Admissibility in Evidence. All acts, conditions and things required to be
done, fulfilled and performed in order to make the Loan Documents to which each
Loan Party is a party admissible in evidence in its jurisdiction of
incorporation, have been done, fulfilled and performed (subject to any exception
contained in the legal opinions provided as conditions precedent).

4.06 Litigation. There is no action, suit, investigation, litigation,
arbitration or proceeding affecting ACE or any of its Subsidiaries pending or,
to the knowledge of ACE, threatened before any court, governmental agency or
arbitrator that if adversely determined (i) would reasonably be expected to have
a Material Adverse Effect or (ii) would reasonably be expected to affect the
legality, validity or enforceability of any Loan Document or the transactions
contemplated by the Loan Documents.

4.07 Financials. The Consolidated balance sheet of ACE and its Subsidiaries as
at December 31, 2009, and the related Consolidated statements of income and of
cash flows of ACE and its Subsidiaries for the fiscal year then ended,
accompanied by an unqualified opinion of PricewaterhouseCoopers LLP, independent
public accountants, and the Consolidated balance sheet of ACE and its
Subsidiaries as at June 30, 2010, and the related Consolidated statements of
income and cash flows of ACE and its Subsidiaries for the six months then ended
duly certified by the Chief Financial Officer of ACE (such June 30, 2010 balance
sheet and statements of income and cash flows, the “Interim Statements”), copies
of which have been made available to the Bank, fairly present (subject, in the
case of the Interim Statements, to year-end audit adjustments) the Consolidated
financial condition of ACE and its Subsidiaries as at such dates, and the
Consolidated results of operations of ACE and its Subsidiaries for the periods
ended on such dates, all in accordance with GAAP applied on a consistent basis
(subject in the case of the Interim Statements, to the absence of footnotes).
Since December 31, 2009, there has been no Material Adverse Change.

 

22



--------------------------------------------------------------------------------

4.08 Accuracy of Information. No written information, exhibit or report
furnished by or on behalf of ACE to the Bank in connection with the negotiation
of the Loan Documents or pursuant to the terms of the Loan Documents contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading as at the date (and
in light of the circumstances under which) they were made.

4.09 Margin Stock. Margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) constitutes less than 25% of the value
of those assets of ACE that are subject to any limitation on sale, pledge or
other disposition hereunder.

4.10 Compliance with Certain Acts. ACE and each of its Subsidiaries is in
compliance in all material respects with the Patriot Act. No part of any payment
under any LOC will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

4.11 Reimbursement Agreement Representations and Warranties. Each representation
and warranty of ACE set forth in clauses (b), (j), (k), (l), (m), (n) and (p) of
Section 4.01 of the Reimbursement Agreement is true and correct in all material
respects as if set forth in full herein, mutatis mutandis.

4.12 Governing Law and Enforcement. (a) With respect to each Loan Document that
is governed by English law, the choice of English law as the governing law of
such Loan Document will be recognized and enforced in ACE’s jurisdiction of
incorporation.

(b) Any judgment obtained in England in relation to any Loan Document will be
recognized and enforced in ACE’s jurisdiction of incorporation.

4.13 No Filing or Stamp Taxes. Under the laws of the jurisdiction of
incorporation of ACE in force on the Closing Date, it is not necessary that the
Loan Documents to which ACE is a party be filed, recorded or enrolled with any
court or other authority in such jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Loan Documents to which it is
party.

4.14 Liens. On the Closing Date, no Loan Party is subject to any agreement,
judgment, injunction, order, decree or other instrument or any law or regulation
that would prevent or otherwise interfere with such Loan Party’s obligation to
deliver Collateral in the amounts, at the times and as otherwise provided in
this Agreement and the Security Agreement.

ARTICLE V.

COVENANTS

So long as any Advance or any other obligation of ACE under any Loan Document
shall remain unpaid, any LOC shall be outstanding or the Bank shall have any
commitment to issue any LOC, ACE will:

 

23



--------------------------------------------------------------------------------

5.01 Pari Passu Ranking. Ensure that at all times the claims of the Bank under
the Loan Documents will rank at least pari passu with the claims of all its
other unsecured and unsubordinated creditors, except for claims that are
mandatorily preferred by any bankruptcy, insolvency, liquidation or other
similar laws of general application.

5.02 Use of LOCs. Ensure that (a) each Lloyd’s LOC is used solely for the
purpose of Funds at Lloyd’s of a Member that is a Wholly-owned Subsidiary of ACE
and is not a member of any syndicate at Lloyd’s other than the Syndicate, (b) no
LOC that is included in the Funds at Lloyd’s of any Supported Member is the
subject of any arrangement whereby (i) it is also included (through
interavailability or otherwise) in the Funds at Lloyd’s of any other Member or
(ii) it is or can be applied for any purpose other than meeting losses of that
Supported Member; and (c) each other LOC is used for general corporate purposes.

5.03 Proportionate Use of LOC Facilities. Except to the extent that such ratios
are affected by currency movements or drawdown after the date of issue of the
relevant Lloyd’s LOCs and other letters of credit included in the Funds at
Lloyd’s, in which case it shall use commercially reasonable efforts to restore
such ratios to the equivalence required by this Section 5.03, ensure that:

(a) the ratio of (x) the Stated Amount of all Lloyd’s LOCs to (y) the Commitment
Amount is at all times substantially the same as the ratio of (x) the Dollar
Equivalent of the amount available for drawing under letters of credit included
in the Funds at Lloyd’s of the Supported Members under each other LOC Facility
to (y) the amount of the commitment under such other LOC Facility; and

(b) the ratio of (x) the Stated Amount of Lloyd’s LOCs included in the Funds at
Lloyd’s of any Supported Member to the Stated Amount of Lloyd’s LOCs included in
the Funds at Lloyd’s of each other Supported Member is at all times
substantially the same as the ratio of (x) the Dollar Equivalent of the amount
available for drawing under letters of credit included in the Funds at Lloyd’s
of such Supported Member under each other LOC Facility to (y) the Dollar
Equivalent of the amount available for drawing under letters of credit included
in the Funds at Lloyd’s of each other Supported Member under such other LOC
Facility.

5.04 Maintenance, Arrangement and Application of Funds at Lloyd’s.

(a) Ensure that there is included in the Funds at Lloyd’s of the Supported
Members at all times an amount of Primary FAL such that the Bank, acting
reasonably, is satisfied that the aggregate value that will be attributed to
such Primary FAL by Lloyd’s for the purposes of determining the Supported
Members’ syndicate premium limits in relation to the Syndicate for the following
year of account, net of any liabilities taken into account in calculating the
net Funds at Lloyd’s of those Supported Members, will be not less than the
Primary FAL Requirement.

(b) Ensure that at all times the amount of Primary FAL for each Supported Member
is at least equal to the product of (x) the highest value of NYOA given by the
application of the formula below in respect of any open year of account and that
Supported Member multiplied by

 

24



--------------------------------------------------------------------------------

(y) $100,000,000 (the sum of the Supported Members’ minimum Primary FAL, the
“Primary FAL Requirement”):

 

NYOA=

  

SMSPLYOA

      AggSMSPLYOA   

where:

 

“SMSPLYOA”   

means the member’s syndicate premium limit of the Supported Member for the
relevant year of account in respect of the Syndicate; and

“AggSMSPLYOA”

  

means the aggregate of the members’ syndicate premium limits of the Supported
Members for the relevant year of account in respect of the Syndicate;

and “members’ syndicate premium limit” has the meaning given in Lloyd’s
Definitions Byelaw (No. 7 of 2005).

(c) Ensure that no part of the Primary FAL of any Supported Member is the
subject of any arrangement: (i) whereby it is also included (through
interavailability or otherwise) in the Funds at Lloyd’s of any other Member; or
(ii) whereby it is or can be applied for any purpose other than meeting losses
of that Supported Member.

(d) Use commercially reasonable efforts (i) to ensure that the Primary FAL is
applied to the fullest extent possible before any payment is made under (A) any
LOC which is included in the Funds at Lloyd’s of any Supported Member or (B) any
letter of credit issued under any other LOC Facility which is included in the
Funds at Lloyd’s of any Supported Member; and (ii) from time to time on request
by the Bank following any change made to the composition of the Funds at Lloyd’s
of any Supported Member, to obtain a comfort letter from Lloyd’s, substantially
in the form of Exhibit B, with respect to the order of application of Funds at
Lloyd’s of each Supported Member.

5.05 Restrictions on Supported Members.

(a) Ensure that no Supported Member is at any time a member of any syndicate at
Lloyd’s other than the Syndicate.

(b) Not at any time permit the aggregate underwriting capacity of the Supported
Members to be greater than 115% of such capacity on the Closing Date without the
prior written consent of the Bank (such consent not to be unreasonably withheld
or delayed).

5.06 Control of Supported Members. Ensure that each Supported Member and the
Managing Agent are at all times Wholly-owned Subsidiaries of ACE.

5.07 Syndicate Reporting. In addition to the financial reporting required by
Section 5.08, (a) promptly, and in any event within 30 days after the request
therefor, provide the Bank

 

25



--------------------------------------------------------------------------------

with such financial information regarding the Syndicate or any Supported Member
as the Bank may from time to time reasonably request; and (b) use commercially
reasonable efforts to provide the Bank notice of the occurrence of any event or
condition that would reasonably be expected to materially increase the
likelihood of a Lloyd’s LOC being drawn, provided that ACE’s failure to provide
any notice pursuant to this clause (b) shall not constitute a Default or an
Event of Default.

5.08 Other Covenants. Comply with all covenants set forth in Article V of the
Reimbursement Agreement as if such covenants were set forth in full herein,
mutatis mutandis.

5.09 “Know your customer” checks. If:

(a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

(b) any change in the status of any Loan Party after the date of this Agreement;
or

(c) a proposed transfer by the Bank of any of its rights under this Agreement
pursuant to Section 7.06(b);

obliges the Bank (or, in the case of clause (c) above, any prospective
transferee) to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, promptly upon the request of the Bank supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Bank (for itself or, in the case of the event described in clause (c) above,
on behalf of any prospective transferee) in order for the Bank or, in the case
of the event described in clause (c) above, any prospective transferee to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

5.10 Post-Closing Conditions.

(a) Within 30 days after the Closing Date, provide the Bank with evidence that
ACE (i) has terminated the unused “Commitments” under and as defined in the
Existing FAL Facility Agreement, (ii) has paid all amounts then payable
thereunder and (iii) has caused all letters of credit issued thereunder (except
to the extent any such letters of credit will continue to be maintained by a
financial institution (other than the Bank) acting in its individual capacity)
to be replaced.

(b) Within 30 days after the Closing Date (or such longer time as the Bank may
agree in writing), (i) execute and deliver the Security Agreement and the
Control Agreement and (ii) provide an opinion letter with respect to the
Security Agreement and the Control Agreement that is in form and substance, and
from counsel, reasonably satisfactory to the Bank.

(c) Notwithstanding anything in this Agreement to the contrary, if ACE is
required to collateralize any LOC prior to delivery of the Security Agreement
and the Control Agreement as provided in Section 5.10(b), ACE shall deliver cash
collateral directly to the Bank to be held by the Bank in an interest bearing
account and otherwise on reasonable terms to be specified by the

 

26



--------------------------------------------------------------------------------

Bank after consultation with ACE until ACE has executed and delivered such
Collateral Documents (and pledged the Collateral required thereunder) or the
event giving rise to such requirement ceases to exist.

(d) Within 30 days after the Closing Date, cause to be executed and delivered
(i) a certificate of the Secretary or Assistant Secretary of each of ACE Capital
Limited, ACE Capital IV Limited and ACE Capital V Limited, certifying as to the
names and true signatures of the officers or directors of such Person that are
authorized to sign the FAL Providers’ Agreement on its behalf and (ii) certified
copies of the resolutions of the Board of Directors of each of ACE Capital
Limited, ACE Capital IV Limited and ACE Capital V Limited approving the
execution and delivery of the FAL Providers’ Agreement.

ARTICLE VI.

EVENTS OF DEFAULT

6.01 Events of Default and their Effect. If any of the following events (each an
“Event of Default”) shall occur and be continuing:

(a) ACE shall fail to pay any reimbursement obligation in respect of any LOC
Disbursement when and as the same shall become due and payable; or ACE shall
fail to pay any other amount payable by ACE under any Loan Document within five
Business Days after the same becomes due and payable;

(b) Any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made;

(c)(i) ACE shall fail to perform or observe any term, covenant or agreement
contained in Section 5.01(d) (solely with respect to ACE and any Subsidiary
Guarantor), 5.02, 5.03(a) or 5.04 of the Reimbursement Agreement as incorporated
herein by reference; (ii) ACE shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(e) of the Reimbursement
Agreement if such failure shall remain unremedied for five Business Days after
written notice thereof shall have been given to ACE by the Bank; or (iii) any
Loan Party shall fail to perform or observe any other term, covenant or
agreement contained or incorporated by reference herein or contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (A) a Responsible
Officer of ACE becomes aware of such failure or (B) written notice thereof shall
have been given to ACE by the Bank;

(d) This Agreement or any other Loan Document shall cease to be in full force
and effect with respect to any Loan Party thereto; or any Loan Party shall
contest in any manner the validity or binding effect of this Agreement or any
other Loan Document;

(e) Any Collateral Document shall cease to be in full force and effect with
respect to any Loan Party which is a party to it except where the aggregate
Collateral Value required to be maintained is zero; or any Loan Party shall
contest in any manner the validity or binding effect of any Collateral Document;

 

27



--------------------------------------------------------------------------------

(f) Any Supported Member, the Managing Agent, or any Subsidiary Guarantor shall
cease to be a Wholly-owned Subsidiary of ACE;

(g) The Managing Agent, the Syndicate or any Supported Member is in breach of
any rule, regulation, requirement or guideline imposed upon it by Lloyd’s and
such breach would reasonably be expected to have a material adverse effect on
the business, condition, operations or properties of ACE and its Subsidiaries,
taken as a whole;

(h) Any “Event of Default” (under and as defined in the Reimbursement Agreement)
shall occur and be continuing under Section 6.01(f), (g), (h), (j), (k) or
(l) of the Reimbursement Agreement;

(i) Any event of the type described in Section 6.01(f) of the Reimbursement
Agreement shall occur with respect to the Reimbursement Agreement; provided that
for purposes of this Section 6.01(i) only, the references to “Reimbursement
Agreement” herein shall include any modifications or amendments to the
Reimbursement Agreement as in effect on any determination date;

(j) At any time it is or becomes unlawful for any Loan Party to perform or
comply with any of its material obligations hereunder or under any other Loan
Document or any court or arbitrator or any governmental body, agency or official
which has jurisdiction in the matter shall decide, rule or order that any
material provision of any of the Loan Documents is invalid or unenforceable;

(k) The registration of either Subsidiary Guarantor as an insurer shall be
revoked, suspended or otherwise have restrictions or conditions placed upon it
and such event would reasonably be expected to have a Material Adverse Effect on
the interests of the Bank under the Loan Documents;

(l) The Loan Parties shall fail to deliver Collateral when required pursuant to
Section 2.11(b) or (c) or as otherwise specified in the Loan Documents, or any
Collateral Document shall for any reason (other than pursuant to the terms
hereof or thereof) cease to create a valid, perfected and first priority Lien on
any material portion of the Collateral; provided that if the Collateral Value of
the Collateral falls below any amount required to be maintained pursuant to any
Loan Document at any time (the “Required Value”), such circumstance shall not
constitute an Event of Default if the Collateral Value of the Collateral is
restored to the Required Value within five Business Days of notification by the
Bank of such failure or, if earlier, within five Business Days of any Loan Party
becoming aware of such failure;

(m) In the event that the Loan Parties are required to provide and maintain
Collateral pursuant to Section 2.11(b) or (c), the Custodian fails to observe or
perform any material provision of the Control Agreement and such failure, if in
the reasonable opinion of the Bank is capable of remedy, is not remedied within
30 days after notice thereof has been given to the Custodian by ACE or by the
Bank;

then, and in any such event, the Bank may, by notice to ACE, (i) terminate the
Commitment; and/or (ii) declare all amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Commitment
shall terminate and all such amounts

 

28



--------------------------------------------------------------------------------

shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by ACE; and/or (iii) demand that ACE provide Collateral pursuant to
Section 6.02; provided that in the event of an actual or deemed entry of an
order for relief with respect to ACE under the Bankruptcy Code, (x) the
Commitment shall automatically terminate, (y) all such amounts shall
automatically become due and payable, without presentment, demand, protest or
any notice of any kind, all of which are hereby expressly waived by ACE and
(z) the obligation of ACE to provide Collateral pursuant to Section 6.02 shall
automatically become effective.

6.02 Collateralization upon Default. If any Event of Default shall have occurred
and be continuing, the Bank may, whether before or after taking any action
described in Section 6.01, demand that ACE provide and so long as such
circumstance continues shall maintain Collateral with an aggregate Collateral
Value not less than the Stated Amount of all outstanding LOCs. Upon the drawing
under any LOC, the Bank may apply the Collateral to reimburse the Bank for such
drawing, to the extent permitted by applicable law.

ARTICLE VII.

MISCELLANEOUS

7.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, nor consent to any departure by ACE therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Bank (and, in the case of an amendment, ACE), and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

7.02 Notices, Etc. All notices and other communications provided for hereunder
shall be in writing (including facsimile) and mailed or sent to the applicable
party at its address set forth below its signature hereto. All such notices and
communications shall be effective (a) if mailed, three Business Days after the
date deposited in the mail, (b) if sent by messenger or courier, when delivered,
or (c) if sent by facsimile or e-mail, when the sender receives electronic
confirmation of receipt, except that (i) notices and communications to the Bank
pursuant to Article II, shall not be effective until received by the Bank; and
(ii) any notice or other communication received at a time when the recipient is
not open for its regular business shall be deemed received one hour after such
recipient is again open for its regular business.

7.03 No Waiver; Remedies. No failure on the part of the Bank to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

7.04 Costs and Expenses; Indemnification.

(a) ACE agrees to pay on demand all reasonable and documented costs and expenses
of the Bank on a full indemnity basis together with any VAT thereon incurred in
or in connection with (i) (A) the preparation, execution, delivery,
administration, modification and amendment of

 

29



--------------------------------------------------------------------------------

the Loan Documents or (B) addressing any Default, in each case including the
reasonable and documented fees and disbursements of a single counsel for the
Bank and the lenders under the other LOC Facilities; and (ii) the enforcement of
the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, including the reasonable and documented fees and disbursements of
counsel for the Bank.

(b) ACE agrees to indemnify and hold harmless the Bank and its Affiliates and
the officers, directors, employees, agents and advisors of any of the foregoing
(each an “Indemnified Party”) from and against all claims, damages, losses,
liabilities and expenses (including reasonable and documented fees and expenses
of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party arising out of or in connection with or by reason of
(including in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) this Agreement, the actual or
proposed use of the LOCs, the other Loan Documents or any transaction
contemplated hereby or thereby, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of an Indemnified Party; provided that ACE shall only be obligated to
pay the fees and expenses of a single counsel for the Indemnified Parties
unless, and to the extent that, such counsel reasonably determines that a
conflict requires the engagement of additional counsel. In the case of any
investigation, litigation or other proceeding to which the indemnity in this
Section 7.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by ACE, its directors,
shareholders or creditors or an Indemnified Party or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. ACE also agrees not to assert any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to this Agreement, any other Loan Document, any transaction contemplated hereby
or thereby or the actual or proposed use of any LOC.

(c) ACE agrees to indemnify the Bank against any reasonable cost or loss it may
suffer or incur as a result of its issuing or making arrangements to issue an
LOC requested by ACE hereunder but not issued by reason of the operation of any
one or more of the provisions hereof.

(d) Without prejudice to the survival of any other agreement of ACE hereunder or
under any other Loan Document, the agreements and obligations of ACE contained
in Section 2.07 and this Section 7.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any other
Loan Document.

7.05 Right of Set-off. Upon all amounts payable under this Agreement and the
other Loan Documents becoming forthwith due and payable (upon maturity or
pursuant to Section 6.01), the Bank and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and otherwise apply all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Bank or such Affiliate to or for the credit or the account of
ACE against any obligations of ACE now or hereafter existing under the Loan
Documents, irrespective of whether

 

30



--------------------------------------------------------------------------------

the Bank shall have made any demand under this Agreement and although such
obligations may be unmatured. The Bank agrees promptly to notify ACE after any
such set-off and application; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Bank and its Affiliates under this Section 7.05 are in addition to any other
rights and remedies (including other rights of set-off) that the Bank and its
Affiliates may have.

7.06 Binding Effect. This Agreement shall become effective when it shall have
been executed by ACE and the Bank and thereafter shall be binding upon and inure
to the benefit of ACE and the Bank and their respective successors and assigns,
except that neither party shall have the right to assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the other party (except (a) in the case of ACE, to the extent provided in
clause (x) of Section 2.01 and (b) in the case of the Bank, (i) to the extent
provided in the last sentence of Section 2.02(a) and (ii) at any time after
termination of the Commitment (by acceleration or otherwise), the Bank may
assign its rights to payment hereunder (but not its obligations with respect to
any outstanding LOC) to any Qualifying Bank, provided that such assignee has
delivered a certificate to the Bank and ACE confirming that it is a Qualifying
Bank.

7.07 Sub-participation. Notwithstanding Section 7.06, the Bank shall be entitled
to enter into a sub-participation arrangement with any other Qualifying Bank
under which that Qualifying Bank will make payment to the Bank in the event of
any LOC Disbursement; provided that (a) the Bank shall give notice thereof to
ACE, (b) no such bank or other Person shall have any rights hereunder, (c) ACE
shall continue to deal solely and directly with the Bank and (d) the proposed
sub-participant has delivered a certificate to the Bank and ACE confirming that
it is a Qualifying Bank.

7.08 Currency of Account and Payments. The Dollar is the currency of account and
payment for any sum payable by ACE hereunder, provided that:

(a) each sum payable by ACE hereunder to reimburse the Bank for a drawing under
an LOC shall be made in the currency of such drawing;

(b) each payment of interest shall be made in the currency in which the sum in
respect of which such interest is payable is denominated;

(c) each payment in respect of costs and expenses shall be made in the currency
in which the same were incurred;

(d) each payment pursuant to Section 2.07 or 2.09 shall be made in the currency
specified by the party claiming thereunder; and

(e) any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

7.09 Economic and Monetary Union. If the United Kingdom becomes a participating
member state with respect to the Euro, then:

 

31



--------------------------------------------------------------------------------

(a) to the extent that any EMU legislation provides that an amount denominated
either in Euro or in Sterling and payable within that participating member state
by crediting an account of the creditor can be paid by the debtor either in the
Euro unit or in Sterling, ACE shall be entitled to pay or repay any such amount
payable hereunder either in the Euro unit or in Sterling;

(b) in addition to any method of conversion or rounding prescribed by any EMU
legislation, each reference in this Agreement to a fixed amount in a national
currency unit to be paid to or by the Bank shall be replaced by a reference to
such comparable and convenient fixed amount in the Euro unit as the Bank may
from time to time reasonably specify; and

(c) except as expressly provided in this Section 7.09, the Loan Documents shall
be subject to such changes of construction or interpretation as the Bank may
from time to time reasonably specify to be necessary to reflect the changeover
to the Euro in the United Kingdom and to put the parties in the same position,
so far as possible, that they would have been in if no change in currency had
occurred.

7.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Loan
Parties and rights of the Bank expressed herein or in any other Loan Document
shall be in addition to and not in limitation of those provided by applicable
law.

7.11 Third Party Rights. A Person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce any term
of this Agreement.

7.12 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by parties hereto in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement (or any related agreement, including any
amendment hereto or waiver hereunder) by facsimile or e-mail (in a .pdf or
similar file) shall be effective as delivery of an original executed counterpart
of this Agreement (or such related agreement).

7.13 No Liability of the Bank. ACE assumes all risks of the acts or omissions of
any beneficiary or transferee of any LOC with respect to its use of such LOC.
Neither the Bank nor any of its officers, directors, employees or agents shall
be liable or responsible for: (a) the use that may be made of any LOC or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Bank against
presentation of documents that do not strictly comply with the terms of an LOC,
including failure of any documents to bear any reference or adequate reference
to the LOC; or (d) any other circumstances whatsoever in making or failing to
make payment under any LOC; provided that ACE shall have a claim against the
Bank, and the Bank shall be liable to ACE, to the extent of any direct, but not

 

32



--------------------------------------------------------------------------------

consequential, damages suffered by ACE resulting from (i) the Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any LOC comply with the terms of such LOC or (ii) the Bank’s willful
failure to make lawful payment under an LOC after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of such
LOC. In furtherance and not in limitation of the foregoing, the Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

7.14 Confidentiality. The Bank shall not disclose any Confidential Information
to any Person without the consent of ACE, other than (a) to the Bank’s
Affiliates and its and their officers, directors, employees, agents and
advisors, and to any direct, indirect, actual or prospective counterparty (and
its advisor) to any swap, derivative or securitization transaction related to
the obligations under this Agreement, in each case on a confidential basis,
(b) as required by any law, rule or regulation or judicial process, (c) as
requested or required by any state, federal or foreign authority or examiner
regulating the Bank or pursuant to any request of any self-regulatory body
having or claiming authority to regulate or oversee any aspect of the Bank’s
business or that of any of its Affiliates, (d) subject to a written agreement
containing provisions substantially the same as those of this Section, to any
other bank or other Person with which the Bank enters or proposes to enter into
a sub-participation arrangement as described in Section 7.07 and (e) to any
rating agency when required by it, provided that, prior to any such disclosure,
such rating agency shall agree to preserve the confidentiality of any
Confidential Information received by it from the Bank and such disclosure
otherwise complies with Regulation FD (with respect to any Confidential
Information) under the Securities Exchange Act of 1934

7.15 Currency Indemnity. If, for the purposes of making or filing any claim of
proof against any Loan Party, obtaining any order or judgment in any court or
other tribunal or enforcing any order or judgment given or made in relation
thereto or taking any action in exercise of its rights under the Loan Documents,
it is necessary to convert a sum due hereunder in one currency into another
currency, the rate of exchange used shall be that at which, in accordance with
its normal banking procedures, the Bank could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given or such conversion is otherwise required to be made. The obligation of
ACE in respect of any such sum due from it to the Bank hereunder shall,
notwithstanding any judgment or other obligation in a currency (the “Obligation
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Bank of any sum adjudged to be or that is otherwise due in the Obligation
Currency, the Bank may in accordance with normal banking procedures purchase the
Agreement Currency with the Obligation Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Bank in the
Agreement Currency, ACE agrees, as a separate obligation and notwithstanding any
such judgment or other determination, to indemnify the Bank against such loss.
If the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Bank in such currency, the Bank agrees to return the
amount of any excess to ACE (or to any other Person who may be entitled thereto
under applicable law).

 

33



--------------------------------------------------------------------------------

7.16 Jurisdiction, Etc. (a) Each party hereto irrevocably and unconditionally
(i) submits, for itself and its property, to the nonexclusive jurisdiction of
the courts of England, in any action or proceeding arising out of or relating to
this Agreement or any other Loan Document, or for recognition or enforcement of
any judgment with respect thereto; (ii) agrees that all claims in respect of any
such action or proceeding may be heard and determined in the courts of England
and (iii) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The foregoing clause (ii) is for the
benefit of the Bank only and, as a result, the Bank (A) shall not be prevented
from taking any action or commencing any proceeding relating to a dispute or the
recovery of any liability under or in connection with any Loan Document in any
other courts with jurisdiction; and (B) to the extent allowed by law, the Bank
may take concurrent proceedings in any number of jurisdictions, provided that
nothing in this Agreement shall affect any right that any party may otherwise
have to defend any action or proceeding brought against it relating to this
Agreement or any other Loan Document in the courts of the jurisdiction in which
any such action or proceeding is brought.

(b) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, (i) any objection that it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in the
courts of England; and (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) ACE irrevocably appoints ACE INA Services UK Limited with offices on the
Closing Date at ACE Building, 100 Leadenhall Street, London, England, EC3A 3BP,
as its agent to receive, accept and acknowledge for and on its behalf service of
any legal process, summons, notice and document that may be served in any action
or proceeding described above. If for any reason such agent shall cease to be
available to act as such, ACE agrees to promptly designate a new agent
satisfactory to the Bank in London, England, to receive, accept and acknowledge
for and on its behalf service of any legal process, summons, notice or document
that may be served in any such action or proceeding. If ACE shall fail to
designate such new agent, service of process in any such action or proceeding
may be made on ACE by the mailing of copies thereof by express or overnight mail
or courier, postage prepaid, to ACE at its address set forth below its signature
hereto.

7.17 Governing Law. This Agreement and all non-contractual obligations arising
in any way whatsoever out of or in connection with this Agreement shall be
governed by, construed and take effect in accordance with, English law.

7.18 Certain Swiss Withholding Tax Matters. The Bank agrees that it will, and
will cause any Person to which it sells any sub-participation to, promptly
notify ACE if for any reason it ceases to be a Qualifying Bank. Without limiting
the foregoing, if at any time ACE reasonably believes that the Bank’s status for
Swiss Withholding Tax purposes has changed, then ACE may request that the Bank
(and the Bank agrees that under such circumstances it will) promptly confirm
whether it is a Qualifying Bank or a Non-Qualifying Bank.

[Remainder of page intentionally left blank]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ACE LIMITED  

By:

 

 

 

Name:

 

Paul Medini

Title:

 

Chief Accounting Officer

By:

 

 

 

Name:

 

Philip Bancroft

Title:

 

Chief Financial Officer

Address:

Bärengasse 32

CH-8001 Zürich

Switzerland

Fax: +41 (0) 43 456 76 01



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC

By:

 

 

 

Name:

 

 

 

Title:

 

 

Address:

25 Gresham Street

London

EC2V 7HN



--------------------------------------------------------------------------------

EXHIBIT A

Form of Deed of Subsidiary Guarantee

THIS DEED OF SUBSIDIARY GUARANTEE (this “Guarantee”) is executed as of
November 18, 2010 by each of ACE BERMUDA INSURANCE LTD. and ACE TEMPEST
REINSURANCE LTD. (collectively, the “Guarantors”), for the benefit of LLOYDS TSB
BANK PLC (the “Bank”). Capitalized terms used but not defined herein have the
respective meanings set forth in the Facility Agreement referred to below, and
the rules of interpretation set forth in Section 1.02 of the Facility Agreement
shall apply herein as if fully set forth herein, mutatis mutandis.

RECITALS

WHEREAS, pursuant to the Facility Agreement dated as of even date herewith (the
“Facility Agreement”), between ACE Limited (“ACE”) and the Bank, the Bank has
agreed to issue LOCs for the account of ACE and its Wholly-owned Subsidiaries;
and

WHEREAS, each of the Guarantors will benefit from the issuance of LOCs pursuant
to the Facility Agreement and is willing to guarantee the Guaranteed Obligations
(as defined below) as hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor agrees as follows:

1.01 The Guarantee.

(a) Each Guarantor hereby jointly and severally, unconditionally, absolutely and
irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of all amounts payable by ACE under or
in connection with the Loan Documents (including any upfront fee payable
pursuant to any fee letter between ACE and the Bank), including the principal of
and interest (including, to the greatest extent permitted by law, post-petition
interest) on reimbursement obligations and Advances owing by ACE pursuant to the
Facility Agreement with respect to LOCs, and all fees, expenses, indemnities or
any other obligations, whether now existing or hereafter incurred, created or
arising and whether direct or indirect, absolute or contingent, or due or to
become due (collectively, the “Guaranteed Obligations”). Upon failure by ACE to
pay punctually any Guaranteed Obligation, each Guarantor agrees to pay forthwith
on demand the amount not so paid at the place and in the manner specified in the
Facility Agreement as if it was a principal obligor. Any amount payable
hereunder shall be paid in the currency due under the Facility Agreement.

(b) Each Guarantor, and by its acceptance of this Guarantee, the Bank, hereby
confirms that it is the intention of all such Persons that this Guarantee and
the obligations of each Guarantor hereunder not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guarantee and the
obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Bank and the

 

Exh. A-1



--------------------------------------------------------------------------------

Guarantors hereby irrevocably agree that the obligations of each Guarantor under
this Guarantee at any time shall be limited to the maximum amount as will result
in the obligations of such Guarantor under this Guarantee not constituting a
fraudulent transfer or conveyance.

(c) Each Guarantor jointly and severally, unconditionally and irrevocably agrees
with the Bank that if any obligation guaranteed by it is or becomes void,
voidable, unenforceable, invalid, illegal, or ineffective it will, as an
independent and primary obligation, indemnify the Bank immediately on demand
against any cost, loss or liability it incurs as a result of ACE not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under the Loan Documents on the date when it would have
been due. The amount payable by a Guarantor under this indemnity will not exceed
the amount it would have had to pay under this Guarantee if the amount claimed
had been recoverable on the basis of a guarantee.

1.02 Guarantee Unconditional. The obligations of each Guarantor under this
Guarantee shall be unconditional, absolute and irrevocable and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other obligor under any of the Loan Documents, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to any of the Loan Documents;

(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of any other obligor under any of the Loan Documents;

(d) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;

(e) the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Bank or any other Person,
whether in connection with any of the Loan Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Loan Documents, or any provision of applicable law
or regulation purporting to prohibit the payment by any other obligor of
principal, interest or any other amount payable under any of the Loan Documents,
including any law affecting compliance with Section 2.03(d) or Section 2.09(a)
of the Facility Agreement;

(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Bank’s rights with respect thereto;
or

(h) any other act or omission to act or delay of any kind by any obligor, the
Bank or any other Person or any other circumstance whatsoever which might, but
for the provisions of

 

Exh. A-2



--------------------------------------------------------------------------------

this clause (h), constitute a legal or equitable discharge of or defense to the
obligations of either Guarantor under this Guarantee.

1.03 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Guarantee shall remain in
full force and effect until the Commitment of the Bank under the Facility
Agreement shall have terminated, no LOCs shall be outstanding and all amounts
payable by the other Loan Parties under the Loan Documents shall have been paid
in full. If at any time any payment of the principal of or interest on any
reimbursement obligation, Advance or any other amount payable by any Loan Party
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of such Loan Party or
otherwise, each other Loan Party’s obligations under this Guarantee, as
applicable, with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.

1.04 Waiver by the Guarantors. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any right it may have of first requiring the Bank to make any demand of
ACE or proceed against or enforce any other rights or security or claim payment
from any Person or make or file any claim or proof in a winding-up or
dissolution of ACE before claiming from that Guarantor under this Guarantee.
This waiver applies irrespective of any law or any provision of the Loan
Documents to the contrary.

1.05 Subrogation. Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against any
other Loan Party, or any other guarantor that arise from the existence, payment,
performance or enforcement of such Loan Party’s obligations under or in respect
of this Guarantee or any other Loan Document, including any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Bank against any other Loan
Party or any other guarantor or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from any other Loan Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all amounts payable under this Guarantee shall have been paid
in full in cash, no LOCs shall be outstanding and the Commitment of the Bank
under the Facility Agreement shall have expired or been terminated. If any
amount shall be paid to either Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of all amounts payable under this Guarantee, and (b) the Final Expiration
Date, such amount shall be received and held in trust for the benefit of the
Bank, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Bank in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to all
amounts payable under this Guarantee, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as collateral for
any amounts payable under this Guarantee thereafter arising. If (i) any
Guarantor shall make payment to the Bank of all or any amounts payable under
this Guarantee, (ii) all amounts payable under this Guarantee shall have been
paid in full in cash, and (iii) the Final Expiration Date shall have occurred,
the Bank will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty,

 

Exh. A-3



--------------------------------------------------------------------------------

necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the obligations resulting from such payment made by such Guarantor
pursuant to this Guarantee.

1.06 Stay of Acceleration. If acceleration of the time for payment of any amount
payable by any Loan Party under any of the Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of such Loan Party, all such amounts
otherwise subject to acceleration under the terms of the Facility Agreement
shall nonetheless be payable by the other Loan Parties under this Guarantee
forthwith on demand by the Bank.

1.07 Continuing Guarantee; Assignments. This Guarantee is a continuing guarantee
and shall (a) remain in full force and effect until the latest of (i) the
payment in full in cash of all amounts that are or may become payable under this
Guarantee; and (ii) the Final Expiration Date, notwithstanding any settlement of
account or other matter or thing whatsoever and shall not be considered
satisfied by any intermediate payment or discharge in whole or in part, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Bank and its successors and permitted
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, upon the effectiveness of any assignment by the Bank made in
accordance with the requirements of Section 7.06 of the Facility Agreement of
all or any portion of the Bank’s rights and obligations under the Facility
Agreement, such assignee shall become vested with all the benefits in respect
thereof granted to the Bank herein or otherwise. Notwithstanding the foregoing,
no Guarantor may, without the prior written consent of the Bank, assign any of
its rights or obligations under this Guarantee.

1.08 Representations and Warranties. Each Guarantor represents and warrants to
the Bank that:

(a) such Guarantor has received, or will receive, direct or indirect benefit
from the making of this Guarantee and the Guaranteed Obligations;

(b) such Guarantor is familiar with, and has independently reviewed books and
records regarding, the financial condition of the other Loan Parties; however,
such Guarantor is not relying on such financial condition as an inducement to
enter into this Guarantee;

(c) no Loan Party or any other Person has made any representation, warranty or
statement to such Guarantor in order to induce such Guarantor to execute this
Guarantee;

(d) as of the date hereof, each Guarantor is, individually and together with its
Subsidiaries, Solvent (as defined in the Reimbursement Agreement); and

(e) the representations and warranties made by each Guarantor herein shall
survive the execution hereof.

1.09 Miscellaneous.

(a) Notices, Etc. All notices and requests hereunder shall be given in
accordance with Section 7.02 of the Facility Agreement and sent to the
applicable party at its address set forth below it signature hereto, or at such
other address as such party may, by written notice to the other parties, have
designated as its address for such purpose.

 

Exh. A-4



--------------------------------------------------------------------------------

(b) Governing Law. This Guarantee and all non-contractual obligations arising in
any way whatsoever out of or in connection with this Guarantee shall be governed
by, construed and take effect in accordance with, English law.

(c) Incorporation of Certain Provisions. Sections 7.01, 7.03, 7.10, 7.12, 7.15
and 7.16 of the Facility Agreement shall apply hereto as if fully set forth
herein, mutatis mutandis (it being understood that references therein to “this
Agreement” or “the Loan Documents” are references to this Guarantee).

[Remainder of page intentionally left blank.]

 

Exh. A-5



--------------------------------------------------------------------------------

This document has been executed as a deed and is delivered and takes effect as
of the date first above written.

 

ACE BERMUDA INSURANCE LTD.

By:

 

 

Name:

 

George Rees Fletcher

Title:

  Director, Deputy Chairman, President and Chief Executive Officer

By:

 

 

Name:

 

 

Title:

 

 

Address:

P.O. Box HM 1015

Hamilton HM DX

Bermuda

Attention: Treasury

Facsimile: (441) 295-3996

 

Exh. A-6



--------------------------------------------------------------------------------

ACE TEMPEST REINSURANCE LTD.

By:

 

 

Name:

 

David Drury

Title:

  Director, Chairman and Chief Executive Officer

By:

 

 

Name:

 

George Rees Fletcher

Title:

 

Director

Address:

P.O. Box HM 2702

Hamilton HM KX

Bermuda

Attention: Treasury

Facsimile: (441) 295-3996

 

Exh. A-7



--------------------------------------------------------------------------------

EXHIBIT B

Form of Comfort Letter

[Lloyd’s letterhead]

Dear Sir/Madam

I understand that ACE Limited, on behalf of itself and                      (the
“Corporate Members”), has procured or may procure the provision to Lloyd’s of
one or more letters of credit (“LOCs”) to form part of their Funds at Lloyd’s.

You have asked whether, in the event of monies having to be applied out of a
Corporate Member’s Funds at Lloyd’s, the LOCs and other Funds at Lloyd’s of such
Corporate Member may be drawn down in a pre-determined order whereby:

 

(a)

any drawdown on an LOC would not be made until such time as all other of such
Corporate Member’s Funds at Lloyd’s had been applied; and

 

(b)

thereafter, if such Corporate Member has two or more LOCs included in its Funds
at Lloyd’s, any drawdown under those LOCs will be effected on a pro rata basis
(that is, the amount of the drawdown under each LOC will be the same percentage
of the total outstanding amount available to be drawn down under such LOC).

As you are aware, the LOCs are held by Lloyd’s in its capacity as trustee under
the terms of a Security and Trust Deed (substantially in the form STD (GEN)
(10)) entered into by each Corporate Member. Any decision to draw down on any
LOC involves an exercise of discretion in the light of the circumstances
prevailing at the relevant time, and thus no binding undertaking can be given
now.

However, I can confirm that at the time of considering the drawdown of a
Corporate Member’s Funds at Lloyd’s, Lloyd’s would take into account the
requested order of drawdown set out in the second paragraph of this letter.

For the avoidance of doubt, Lloyd’s shall not be responsible to you or any other
person for any losses incurred by you or such other person as a consequence of
acting in reliance upon this letter.

 

Yours faithfully,

 

Exh. B-1